Exhibit 10.97

 

VOTING AGREEMENT

 

                THIS VOTING AGREEMENT (this “Voting Agreement”) is entered into
as of May 14, 2002, by and among Textile Investment International S.A., a
Luxembourg corporation (“Textile Investment”), Würzburg Holding S.A., a
Luxembourg corporation, also known in abbreviation as Würzburg S.A. (“Würzburg”
and, collectively with Textile Investment, the “Corporate Stockholders”), I.C.
Isaacs & Company, Inc., a Delaware corporation (the “Company”) and the
stockholders of the Company set forth on Schedule A hereto (the “Individual
Stockholders” and, together with the Corporate Stockholders, the
“Stockholders”).  Each of the Stockholders is hereinafter referred to,
individually, as a “Stockholder”.

RECITALS

                A.            The Company, the Corporate Stockholders, Latitude
Licensing Corp. (a Delaware corporation), and I.C. Isaacs & Company L.P. (a
Delaware limited partnership) have entered into a Framework Agreement dated as
of the date hereof (the “Framework Agreement”), providing for, among other
things, the execution of a Stockholders’ Agreement by and among the Corporate
Stockholders and the Company governing certain aspects of the Corporate
Stockholders’ relationship with the Company.

B.            The transactions contemplated by the Framework Agreement are
hereinafter referred to, collectively, as the “Transactions”.

 

                C.            As of the date hereof, each of the Stockholders is
the record holder and beneficial owner of such number of shares of common stock,
par value $0.0001 per share, of the Company (the “Common Stock”), set forth
opposite such Stockholder’s name on Schedule B hereto.

 

                D.            As a condition and inducement for the Corporate
Stockholders and Company to enter into the Framework Agreement, the Stockholders
are entering into this Voting Agreement.

 

                NOW, THEREFORE, in consideration of the foregoing and the
respective representations, warranties, covenants and agreements set forth
herein and in the Framework Agreement, and intending to be legally bound hereby,
each Stockholder agrees as follows:

 

                1.             Defined Terms.     For purposes of this Voting
Agreement:

(a)           “Company Process Agent” shall have the meaning set forth in
Section 6.7 hereof.

(b)           “Equity Securities” of any Person shall mean any capital stock of
any class, partnership interests, membership interests, or other ownership
interests of any kind, in such Person, or securities convertible into shares of
capital stock of any class, partnership interests, membership interests, or
other ownership interests of any kind, in such Person.

(c)           “Expiration Date” shall mean the earlier of: (i) the date upon
which the Framework Agreement is validly terminated; and (ii) the consummation
of the Transactions.

 

--------------------------------------------------------------------------------


 

(d)           “New York Court” shall have the meaning set forth in Section 6.6
hereof.

(e)           “New York Courts” shall have the meaning set forth in Section 6.6
hereof.

 

(f)            A Stockholder shall be deemed to “Own” or have acquired
“Ownership” of the Common Stock and Common Stock shall be deemed to be “Owned”
by a Stockholder if such Stockholder as of the date hereof or prior to the
Expiration Date: (i) is the holder of record of such Common Stock; or (ii) is
the beneficial owner of such Common Stock within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended.

 

(g)           “Person” shall mean any natural person, corporation, limited
liability company, partnership, joint venture, entity, association, joint-stock
company, trust or unincorporated organization and any governmental authority.

(h)           “Process Agent” shall have the meaning set forth in Section 6.7
hereof.

 

(i)            “Subsidiary” shall mean any Person of which more than fifty
percent (50%) of the outstanding Equity Securities having voting power generally
in the election of directors is Owned, directly or indirectly, by the Company
and shall include, without limitation, the Partnership.

 

(j)            A Person shall be deemed to have effected a “Transfer” of Common
Stock if such Person directly or indirectly: (i) sells, pledges, encumbers,
grants an option with respect to, grants a security interest in, transfers or
disposes of such Common Stock or any interest in such Common Stock; (ii) enters
into an agreement or commitment contemplating the possible sale of, pledge of,
encumbrance of, grant of a security interest in, grant of an option with respect
to, transfer of, or disposition, of such Common Stock or any interest therein;
or (iii) takes any action which limits or restricts such Person’s ability to
transfer the Common Stock by whatever means (and the verb “Transfer” shall mean
effecting any of the foregoing).

 

(k)           “Applicable Law”  As to any Person, any Law applicable to such
Person and any Law applicable to any property, asset or activity of such Person.

 

(l)            “Law” or “Laws”  Any law, statute, regulation, ordinance, rule,
code, decree, order, or other directive of the government of the United States
of America, or of any state, district, territorial, or local government within
the United States of America, or of any national, state, provincial or local
government outside the United States of America, or any branch, department,
agency or office thereof.

 

(m)          “Lien” Any security interest, encumbrance, lien (including any
judgment lien, any contract lien, any lien arising or resulting from nonpayment
of any tax, assessment, charge or other imposition), security agreement
(including any agreement that creates or provides for a security interest), deed
of trust, mortgage, grant, pledge, assignment, hypothecation, title retention
contract, or other arrangement for security purposes, and including any of the
foregoing arising by operation of statute or other law or the application of
equitable

 

2

--------------------------------------------------------------------------------


 

principles, whether perfected or unperfected, avoidable or unavoidable,
consensual or nonconsensual.

 

(n)           “Order”  Any judgment, order, writ, injunction or decree of any
governmental, judicial, arbitral, regulatory or administrative authority or body
(including the National Association of Securities Dealers, Inc.).

 

                2.             Transfer of Common Stock.

 

                                2.1           Transferee of Common Stock to be
Bound by this Voting Agreement. Each Stockholder agrees that, during the period
from the date of this Voting Agreement through the Expiration Date, such
Stockholder shall not cause or permit any Transfer of any of the Common Stock to
be effected unless each Person to which any of the Common Stock, or any interest
in any of such Common Stock, is or may be Transferred shall have executed a
counterpart of this Voting Agreement in such form as the Company (if a Corporate
Stockholder is the party seeking to effect the Transfer) or the Corporate
Stockholders (if an Individual Stockholder is the party seeking to effect the
Transfer) may reasonably request, whereby such Person agrees to be bound by this
Voting Agreement and agrees to hold such Common Stock (or interest in such
Common Stock) subject to all of the terms and provisions of this Voting
Agreement.

 

                                2.2           Transfer of Voting Rights.  Except
as otherwise set forth herein, each Stockholder agrees that during the period
from the date of this Voting Agreement through the Expiration Date, such
Stockholder shall not permit: (a) any of the Common Stock Owned by such
Stockholder to be deposited into a voting trust; or (b) any proxy to be granted,
or any support agreement, voting agreement or similar agreement to be entered
into, with respect to any of the Common Stock Owned by such Stockholder.

 

3.                                       Voting of Common Stock.

 

3.1           Voting Agreement.  Each Stockholder agrees that, during the period
from the date of this Voting Agreement through the Expiration Date:

 

                                (a)           at any meeting of stockholders of
the Company, however called, and any adjournments or postponements thereof, such
Stockholder shall cause all outstanding shares of Common Stock entitled to be
voted that are Owned by such Stockholder as of the record date fixed for such
meeting to be voted in favor of a proposal to approve the Transactions and
proposals to elect the slate of directors nominated by management pursuant to
the terms of the Framework Agreement to be elected to Class II of the Board of
Directors and to fill vacancies in Class I and Class III of the Board of
Directors of the Company;

 

                                (b)           at any meeting of the stockholders
of the Company, however called, and any adjournments or postponements thereof,
each Stockholder shall cause all outstanding Common Stock entitled to be voted
that are Owned by such Stockholder as of the record date fixed for such meeting
to be voted against any action or agreement (other than the Framework

 

3

--------------------------------------------------------------------------------


 

Agreement and the Transactions) that would impede, interfere with, delay,
postpone or attempt to discourage the consummation of the Transactions,
including, but not limited to: (i) any extraordinary corporate transaction, such
as a merger, recapitalization, business combination, sale of assets, liquidation
or similar transaction involving the Company or any Subsidiary; and (ii) any
action that is reasonably likely to result in a breach in any respect of any
representation, warranty, covenant or other obligation or agreement of the
Company or the Corporate Stockholders under the Framework Agreement; and

 

                                (c)           in the event written consents are
solicited or otherwise sought from stockholders of the Company with respect to
the approval of the Transactions or the election of the slate of directors
nominated by management pursuant to the Framework Agreement to Class II of the
Board of Directors and to fill vacancies in Class I and Class III of the Board
of Directors, each Stockholder shall cause to be executed, with respect to all
outstanding shares of Common Stock entitled to be voted that are Owned by such
Stockholder as of the record date fixed for the consent to the proposed action,
a written consent or written consents to such proposed action.

 

3.2           Proxy.     Each Individual Stockholder hereby appoints the
attorney-in-fact to be designated by the Corporate Stockholders as such
Individual Stockholder’s true and lawful proxy and attorney, with full power of
substitution, to vote all Common Stock Owned by such Individual Stockholder to
effectuate the agreements set forth in Section 3.1 hereof in the event of any
breach by such Individual Stockholder of its obligations under Section 3.1
hereof.  The proxies and powers granted by each Individual Stockholder pursuant
to this Section 3.2 are coupled with an interest and are given to secure the
performance of such Individual Stockholder’s duties under Section 3.1 hereof. 
Such proxies are irrevocable for so long as Section 3.1 remains in effect and
will survive the death, incompetency or disability of any Individual
Stockholder.

 

                4.             Agreement Not to Exercise/Waiver of Dissenter’s
Rights.

 

Each Stockholder hereby irrevocably and unconditionally agrees not to exercise
and waives, and with respect to any Common Stock Owned by such Stockholder,
agrees to cause to be waived and to prevent the exercise of, any claims against
the members of the Board of Directors of the Company relating to such Directors’
approval of the Framework Agreement, the Transactions or any other actions or
transactions consummated in connection therewith that such Stockholder or any
other Person may have by virtue of Ownership of the Common Stock.

 

5.             Representations and Warranties of Stockholder.

 

Each Stockholder hereby represents and warrants, severally as to such
Stockholder only and not as to any other stockholders of the Company, to the
Company and the other Stockholders as follows:

(a)                           Authorization, etc.       Such Stockholder has the
right, power, authority and capacity to execute and deliver this Voting
Agreement and to perform his, her or its obligations hereunder.  This Voting
Agreement has been duly executed and delivered by such

 

4

--------------------------------------------------------------------------------


 

Stockholder and, assuming the validity and binding effect hereof on the Company
and the other Stockholders, constitutes the legal, valid and binding obligation
of such Stockholder, enforceable against such Stockholder in accordance with its
terms, except to the extent enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by the effect of general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

(b)           No Conflicts or Consents.

 

(1)           The execution and delivery of this Voting Agreement by such
Stockholder does not, and the performance of this Voting Agreement by such
Stockholder will not: (i) if such Stockholder is a Corporate Stockholder,
conflict with or violate any provision of the certificate of incorporation,
by-laws or similar governing documents of such Stockholder, if applicable; (ii)
conflict with or violate any Applicable Law or Order applicable to such
Stockholder or by which he, she or it or the Common Stock is or may be bound or
affected; or (iii) result in or constitute (with or without notice or lapse of
time or both) any breach or default under, or give to any other Person (with or
without notice or lapse of time or both) any right of termination, amendment,
acceleration or cancellation of, or result (with or without notice or lapse of
time or both) in the creation of any Lien or restriction on any of the Common
Stock pursuant to, any contract or agreement to which such Stockholder is a
party or by which such Stockholder or the Common Stock is or may be bound or
affected.

 

(2)           The execution and delivery of this Voting Agreement by such
Stockholder does not, and the performance of this Voting Agreement by such
Stockholder will not, require any consent or approval of any Person.

 

(3)           There is no claim, action, proceeding, or investigation pending
or, to the best knowledge of such Stockholder, threatened against or relating to
the Stockholder before any court or governmental or regulatory authority or body
(including the National Association of Securities Dealers, Inc.) that, if
determined adversely, would prohibit the Stockholder from performing the
Stockholder’s obligations hereunder.

 

(4)           The Stockholder is not subject to any outstanding Order that would
prohibit the Stockholder from performing the Stockholder’s obligations
hereunder.

 

(c)           Title.       Such Stockholder owns of record and has voting power
over the number of shares of Common Stock as set forth opposite the name of such
Stockholder on Schedule B hereto.  Such shares of Common Stock are held by such
Stockholder free and clear of all Liens and restrictions (other than those
created by this Voting Agreement).

 

(d)           No Breach.    Such Stockholder agrees not to take any action that
may reasonably be expected to impede, interfere with, delay, postpone or attempt
to discourage the Transactions, the election of the slate of directors nominated
by management pursuant to the Framework Agreement to Class II of the Board of
Directors and to fill vacancies in Class I and Class III of the Board of
Directors, or this Voting Agreement or result in a breach of any of the
covenants, representations, warranties or other obligations or agreements of
such Stockholder or

 

5

--------------------------------------------------------------------------------


 

the Company under the Framework Agreement or which would materially and
adversely affect the Company or its ability to consummate the Transactions.

 

                6.             Miscellaneous.

 

                                6.1           Expenses.      Except as otherwise
provided in the Framework Agreement, all costs and expenses incurred in
connection with the transactions contemplated by this Voting Agreement shall be
paid by the party incurring such costs and expenses, including, without
limitation, the fees and expenses of such party’s own financial consultants,
investment bankers, accountants and counsel.

 

                                6.2           Amendment and Waiver.    This
Voting Agreement may not be modified, amended, altered or supplemented, and no
provision of this Voting Agreement shall be waived, except upon the execution
and delivery of a written agreement executed by all of the parties hereto.

 

                                6.3           Entire Agreement; No Third-Party
Beneficiary.      This Voting Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to such subject matter and is not intended to confer
upon any Person other than the parties hereto any rights or remedies hereunder.

 

                                6.4           Severability.  The provisions of
this Voting Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.  If any provision of this Voting
Agreement, or the application thereof to any Person or any circumstance, is
invalid and unenforceable: (i) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (ii) the remainder of this Voting Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

 

                                6.5           Governing Law.    This Voting
Agreement shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of Delaware without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

                                6.6          JURISDICTION; VENUE.

 

                                                (a)           Each party to this
Voting Agreement hereby irrevocably consents to the exclusive jurisdiction of
the Supreme Court of the State of New York for the County of New York and/or
United States District Court for the Southern District of New York
(collectively, the “New York Courts” and each a “New York Court”) in connection

 

6

--------------------------------------------------------------------------------


 

with any and all claims based upon or arising out of this Voting Agreement or
the matters or transactions contemplated herein, and irrevocably agrees that all
claims in respect of any such matters or transactions may be heard in either of
such New York Courts.

 

                                                (b)           Each party to this
Voting Agreement hereby waives any objection to jurisdiction and venue of any
such claim brought, or action instituted, hereunder in any New York Court and
further agrees not to assert (i) any defense based on the lack of jurisdiction
or venue in any New York Court, or (ii) any defense of improper venue or
inconvenient forum in any New York Court.

 

                                                (c)           Each party to this
Voting Agreement hereby waives any right of jurisdiction on account of the place
of such party’s residence, or domicile, or on account of such party’s place of
incorporation, formation or organization.

 

                                                (d)           Each party to this
Voting Agreement hereby acknowledges and agrees that any forum other than a New
York Court is an inconvenient forum and that a suit brought by any party against
any other party in any court other than a New York Court should be transferred
to a New York Court.

 

                SECTION 6.7       SERVICE OF PROCESS.

 

                                                (a)           Textile Investment
hereby irrevocably and unconditionally appoints Steven D. Dreyer, Esquire of
Hall Dickler Kent Goldstein & Wood, LLP, currently located at 909 Third Avenue,
New York, New York 10022-4731 (the “Process Agent”) as its agent to receive on
behalf of Textile Investment service of copies of the summons and complaint and
any other process which may be served in any action or proceeding within the
scope of Section 6.6 of this Voting Agreement in any New York Court and agrees
promptly to appoint a successor Process Agent in the City of New York (which
appointment such successor Process Agent shall accept in writing) prior to the
termination for any reason of the appointment of the Process Agent (or the
termination of any successor Process Agent).  In any such action or proceeding
in any New York Court, such service may be made on Textile Investment by
delivering a copy of such process to Textile Investment in care of the Process
Agent at the Process Agent’s above address and by depositing a copy of such
process in the mails (certified or registered, if available), or by overnight
courier, addressed to Textile Investment at its address for notices in this
Voting Agreement (such service to be effective upon receipt by the Process
Agent, and the depositing of such service in the mails (or delivery thereof to
such overnight courier)).  Textile Investment hereby irrevocably and
unconditionally authorizes and directs the Process Agent to accept such service
on Textile Investment’s behalf.  As an alternative method of service, Textile
Investment hereby irrevocably and unconditionally consents to the service of any
and all process in any such action or proceeding in any New York Court by
mailing of copies of such process to Textile Investment by mail (certified or
registered, if available), or by overnight courier, at its address for notices
in this Voting Agreement.  Textile Investment agrees that, to the fullest extent
permitted by applicable law, a final judgment in any such action or proceeding
in any New York Court shall be conclusive and

 

7

--------------------------------------------------------------------------------


 

may be enforced in any other jurisdiction by suit on the judgment or in any
other manner provided by law.  Textile Investment represents and warrants to the
other parties to this Voting Agreement that the Process Agent has accepted its
appointment as process agent for Textile Investment as herein described, and
Textile Investment covenants to give the other parties to this Voting Agreement
prompt written notice of (x) any change in the name or address of the Process
Agent (or any successor Process Agent) and (y) the name and address of any
successor Process Agent.

 

                                                (b)           Würzburg hereby
irrevocably and unconditionally appoints the Process Agent as its agent to
receive on behalf of Würzburg service of copies of the summons and complaint and
any other process which may be served in any action or proceeding within the
scope of Section 6.6 of this Voting Agreement in any New York Court and agrees
promptly to appoint a successor Process Agent in the City of New York (which
appointment such successor Process Agent shall accept in writing) prior to the
termination for any reason of the appointment of the Process Agent (or the
termination of any successor Process Agent).  In any such action or proceeding
in any New York Court, such service may be made on Würzburg by delivering a copy
of such process to Würzburg in care of the Process Agent at the Process Agent’s
address and by depositing a copy of such process in the mails (certified or
registered, if available), or by overnight courier, addressed to Würzburg at its
address for notices in this Voting Agreement (such service to be effective upon
receipt by the Process Agent, and the depositing of such service in the mails
(or delivery thereof to such overnight courier)).  Würzburg hereby irrevocably
and unconditionally authorizes and directs the Process Agent to accept such
service on Würzburg’s behalf.  As an alternative method of service, Würzburg
hereby irrevocably and unconditionally consents to the service of any and all
process in any such action or proceeding in any New York Court by mailing of
copies of such process to Würzburg by mail (certified or registered, if
available), or by overnight courier, at its address for notices in this Voting
Agreement.  Würzburg agrees that, to the fullest extent permitted by applicable
law, a final judgment in any such action or proceeding in any New York Court
shall be conclusive and may be enforced in any other jurisdiction by suit on the
judgment or in any other manner provided by law.  Würzburg represents and
warrants to the other parties to this Voting Agreement that the Process Agent
has accepted its appointment as process agent for Würzburg as herein described,
and Würzburg covenants to give the other parties to this Voting Agreement prompt
written notice of (x) any change in the name or address of the Process Agent (or
any successor Process Agent) and (y) the name and address of any successor
Process Agent.

 

                                                (c)           The Company hereby
irrevocably and unconditionally appoints its registered agent, as specified in
its charter, as amended from time to time (the “Company Registered Agent”), as
its agent to receive on behalf of the Company service of copies of the summons
and complaint and any other process which may be served in any action or
proceeding within the scope of Section 6.6 of this Voting Agreement in any New
York Court.  In any such action or proceeding in any such New York Court, such
service may be made on the Company by delivering a copy of such process to the
Company in care of the Company Registered Agent at the Company Registered
Agent’s address and by

 

8

--------------------------------------------------------------------------------


 

depositing a copy of such process in the mails (certified or registered, if
available), or by overnight courier, addressed to the Company at its address for
notices in this Voting Agreement (such service to be effective upon receipt by
the Company Registered Agent, and the depositing of such service in the mails
(or delivery thereof to such overnight courier)).  The Company hereby
irrevocably and unconditionally authorizes and directs the Company Registered
Agent to accept such service on the Company’s behalf.  As an alternative method
of service, the Company hereby irrevocably and unconditionally consents to the
service of any and all process in any such action or proceeding in any New York
Court by mailing of copies of such process to the Company by mail (certified or
registered, if available), or by overnight courier, at its address for notices
in this Voting Agreement.  The Company agrees that, to the fullest extent
permitted by applicable law, a final judgment in any such action or proceeding
in any New York Court shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment or in any other manner provided by law. 
The Company represents and warrants to the other parties to this Voting
Agreement that the Company Registered Agent has accepted its appointment as
registered agent for the Company as herein described.

 

                SECTION 6.8       WAIVER OF IMMUNITY.  Each party to this Voting
Agreement represents, warrants, and agrees that to the extent such party may
have or hereafter acquire any right of sovereign or other immunity from suit,
court jurisdiction, attachment in aid of execution of judgment, set-off,
execution or other legal process, such party hereby irrevocably and
unconditionally waives, to the fullest extent permitted by law, such right of
immunity with respect to its obligations hereunder and with respect to legal
proceedings to enforce the same and to enforce any judgment rendered in such
proceedings.

 

                                6.9           Headings.      The headings
contained in this Voting Agreement are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Voting Agreement.

 

                                6.10         Notices. All notices, requests,
claims, demands and other communications hereunder shall be in writing and
deemed given upon receipt by the parties at the following addresses (or at such
address for a party as shall be specified by like notice):

 

(1)           if to an Individual Stockholder:

 

at the address set forth opposite the name of such Individual Stockholder on
Schedule B hereto

 

(2)           if to a Corporate Stockholder:

 

at the address set forth opposite the name of such Corporate Stockholder on
Schedule B hereto,

 

9

--------------------------------------------------------------------------------


 

                                                with a copy to:

 

                                                Hall Dickler Kent Goldstein &
Wood, LLP

                                                909 Third Avenue

                                                New York, New York 10022-4731

                                                Attention:  Steven D. Dreyer,
Esquire

                                                Telecopy No.:  (212) 935-3121

 

 

                                (3)           if to Company:

 

                                                I.C. Isaacs & Company, Inc.

                                                350 Fifth Avenue, Suite 1029

                                                New York, New York 10118

                                                Attn:  Mr. Robert J. Arnot,
President and CEO

                                                Telecopy No.:  (212) 695-7579

 

                                                and

 

                                                I.C. Isaacs & Company, Inc.

                                                3840 Bank Street

                                                Baltimore, Maryland 21224

                                                Attn:  Mr. Eugene C. Wielepski

                                                Telecopy No.: (410) 563-1512

 

                                                with a copy to:

 

                                                Piper Rudnick LLP

                                                6225 Smith Avenue

                                                Baltimore, Maryland 21209-3600

                                                Attention:  Robert J. Mathias,
Esquire

                                                Telecopy No.:  (410) 580-3001

 

                                6.11         Counterparts.     This Voting
Agreement may be executed in one or more counterparts, all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.

 

                                6.12         Assignment. Neither this Voting
Agreement nor any of its rights, interests or obligations under this Voting
Agreement shall be assigned, in whole or in part, by operation of law or
otherwise, by any of the parties without the prior written consent of the other
parties and any purported assignment without such consent shall be void. 
Subject to the preceding sentence, this Voting Agreement will be binding upon,
inure to the benefit of, and be enforceable by, the parties and their respective
heirs, executors, estates, personal representatives, successors and assigns.

 

10

--------------------------------------------------------------------------------


 

                                6.13         Enforcement. The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Voting Agreement was not performed in accordance with its specific terms or was
otherwise breached.  Each Stockholder agrees that, in the event of any breach or
threatened breach by such Stockholder of any covenant or obligation contained in
this Voting Agreement, the Company and/or any of the other Stockholders shall be
entitled (in addition to any other remedy that may be available to it, including
monetary damages) to seek and obtain (a) a decree or order of specific
performance to enforce the observance and performance of such covenant or
obligation, and (b) an injunction restraining such breach or threatened breach. 
Each Stockholder further agrees that neither the Company nor any other Person
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 6.13, and such Stockholder irrevocably waives any right he, she, or it
may have to require the obtaining, furnishing or posting of any such bond or
similar instrument.

 

                                6.14         Attorneys’ Fees.  If any legal
action or other legal proceeding relating to this Voting Agreement or the
enforcement of any provision of this Voting Agreement is brought against a
party, the prevailing party shall be entitled to recover reasonable attorneys’
fees, costs and disbursements (in addition to any other relief to which the
prevailing party may be entitled).

 

                                6.15         Construction.

 

(1)           For purposes of this Voting Agreement, whenever the context
requires: the singular number shall include the plural, and vice versa; the
masculine gender shall include the feminine and neuter genders; the feminine
gender shall include the masculine and neuter genders; and the neuter gender
shall include masculine and feminine genders.

 

(2)           The parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Voting Agreement.

 

(3)           As used in the Voting Agreement, the words “include” and
“including” and variation thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”

 

(4)           Terms, other than those defined or referenced in Section 1, may be
defined elsewhere in the text of this Voting Agreement, and, unless otherwise
indicated, shall have the specified meaning throughout this Voting Agreement.

 

(5)           The words “hereof”, “herein”, “hereby”, and “hereunder”, and words
of similar import, when used in this Voting Agreement, shall refer to this
Voting Agreement as a whole and not to any particular provision of this Voting
Agreement.

 

11

--------------------------------------------------------------------------------


 

                                6.16         Further Assurances.    From time to
time and without additional consideration, each Stockholder shall (at such
Stockholder’s sole expense) execute and deliver, or cause to be executed and
delivered, such additional customary transfers, assignments, endorsements,
proxies, consents and other instruments, and shall (at such Stockholder’s sole
expense) take such further actions, as the Company may reasonably request for
the purpose of carrying out and furthering the intent of this Voting Agreement.

 

12

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the Company and Stockholders have caused
this Voting Agreement to be executed as of the date first above written.

 

 

 

I.C. Isaacs & Company, Inc.

 

 

 

 

 

By:

/s/ Robert J. Arnot

 

 

Name:

Robert J. Arnot

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

Textile Investment International S.A.

 

 

 

 

 

By:

/s/ René Faltz

 

 

Name:

René Faltz

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Tom Felgen

 

 

Name:

Tom Felgen

 

 

Title:

Managing Director

 

 

 

 

 

Würzburg Holding S.A.

 

 

 

 

 

By:

/s/ René Faltz

 

 

Name:

René  Faltz

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Tom Felgen

 

 

Name:

Tom Felgen

 

 

Title:

Managing Director

 

 

 

 

 

   /s/ Robert J. Arnot

 

 

Robert J. Arnot

 

 

 

 

 

   /s/ Jon Hechler

 

 

Jon Hechler

 

 

 

 

 

   /s/ Ronald S. Schmidt

 

 

Ronald S. Schmidt

 

 

 

 

 

   /s/ Eugene C. Wielepski

 

 

Eugene C. Wielepski

 

 

 

 

 

   /s/ Thomas P. Ormandy

 

 

Thomas P. Ormandy

 

13

--------------------------------------------------------------------------------


 

SCHEDULE A

 

 

Robert J. Arnot

Jon Hechler

Ronald S. Schmidt

Eugene C. Wielepski

Thomas P. Ormandy

 

 

14

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Name of Stockholder

 

Shares of Common Stock

 

Address

 

Textile Investment International S.A.

 

666,667

 

41 avenue de la Gare

 

 

 

 

 

Luxembourg L-1611

 

 

 

 

 

Luxembourg

 

 

 

 

 

 

 

Würzburg Holding S.A.

 

500,000

 

41 avenue de la Gare

 

 

 

 

 

Luxembourg L-1611

 

 

 

 

 

Luxembourg

 

 

 

 

 

 

 

Robert J. Arnot

 

489,871

 

c/o I.C. Isaacs & Company, Inc.

 

 

 

 

 

350 Fifth Avenue

 

 

 

 

 

New York, NY  10118

 

 

 

 

 

 

 

Jon Hechler

 

1,102,152

 

c/o I.C. Isaacs & Company, Inc.

 

 

 

 

 

350 Fifth Avenue

 

 

 

 

 

New York, NY  10118

 

 

 

 

 

 

 

Ronald S. Schmidt

 

159,211

 

c/o I.C. Isaacs & Company, Inc.

 

 

 

 

 

350 Fifth Avenue

 

 

 

 

 

New York, NY  10118

 

 

 

 

 

 

 

Eugene C. Wielepski

 

194,242

 

c/o I.C. Isaacs & Company, Inc.

 

 

 

 

 

3840 Bank Street

 

 

 

 

 

Baltimore, MD  21224

 

 

 

 

 

 

 

Thomas P. Ormandy

 

158,320

 

c/o I.C. Isaacs & Company, Inc.

 

 

 

 

 

350 Fifth Avenue

 

 

 

 

 

New York, NY  10118

 

 

15

--------------------------------------------------------------------------------